In a condemnation proceeding, the plaintiff condemnor appeals from a judgment of the Supreme Court, Rockland County, dated March 18, 1975, which, after a nonjury trial, inter alia, fixed the amount of compensation to be paid *624to the defendant condemnee. Judgment affirmed, with costs. The instant award does not violate the rule of Arlen of Nanuet v State of New York (26 NY2d 346) as it is not based upon a proposed lease for a hypothetical structure, but rather upon consideration of sales prices and net land leases paid for comparable parcels, and is amply supported by the record. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.